DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,766,977)(Hereinafter referred to as Kim).

Regarding claim 1, Kim teaches an apparatus (See figure 1, all elements) comprising: 
imaging circuitry to generate a plurality of images, including complementary portions and a feature, of a 3D object (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. Referring to FIG. 1, the data synchronization unit 101 may include a spatial synchronization unit 105 and a temporal synchronization unit 106. The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the  image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image 55 sensor 107. See col. 3, lines 19-56)( Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39)
having a sensor physically coupled thereto to sense movement of the 3D object  (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. See col. 3, lines 19-27); 
and logic circuitry to: for one of the plurality of images, generate pose data based on data corresponding to the sensed movement and on the feature (The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the 45 image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data. See col. 3, lines 31-58), and 
combining the complementary portions to generate a visual 3D image of the 3D object, based on the pose data (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65).

Regarding claim 2, Kim teaches The apparatus of claim 1, wherein the complementary portions include surfaces of the 3D object, and wherein the plurality of images include respective images depicting related ones of the complementary portions of the 3D object, each of the respective images including an image of at least one surface portion not in another one of the respective images (Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39)( Referring to operation (VI) of FIG. 2, and FIG. 1, the apparatus 100 may generate the 3D skeleton model of the entire body of the user using the position or orientation of the joint of the user and also using the extracted silhouette. In this instance, the apparatus 100 may determine information (position or orientation) about remaining joints that are not calculated in operation (V) of FIG. 2, thereby generating the 3D skeleton model including the joints of the entire body of the user. See col. 5, lines 1-9).

Regarding claim 3, Kim teaches The apparatus of claim 1, wherein the logic circuitry is to output the visual 3D image to illustrate that the 3D object has planar surfaces, with respective ones of the images depicting different planar surfaces and each having a complementary portion where the planar surfaces meet (Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39)( Referring to operation (VI) of FIG. 2, and FIG. 1, the apparatus 100 may generate the 3D skeleton model of the entire body of the user using the position or orientation of the joint of the user and also using the extracted silhouette. In this instance, the apparatus 100 may determine information (position or orientation) about remaining joints that are not calculated in operation (V) of FIG. 2, thereby generating the 3D skeleton model including the joints of the entire body of the user. See col. 5, lines 1-9).

Regarding claim 4, Kim teaches The apparatus of claim 1, wherein the logic circuitry is to omit the sensor from the visual 3D image, based on physical characteristics of the sensor and the pose data (Referring to operation (II) of FIG. 2, at least one motion sensor may collect motion data for a user. According to example embodiments, the motion sensor may be attached on the user. In this instance, the motion sensor may be attached on joints of the user. However, since a processing time required for sensing the entire body of the user when the motion sensor are attached on all joints of the user may be relatively longer, the motion sensor may be attached on only some of the joints. Referring to operation (III) of FIG. 2, and FIG. 1, the apparatus 100 may perform a spatial synchronization and a temporal synchronization with respect to the image data and with respect to the motion data so that the image data collected by the image sensor 107 and the motion data collected by the motion sensor 108 are cross-referenced. The spatial synchronization will be further described with reference to FIG. 4, and the temporal synchronization will be further described with reference to FIG. 5. See col., 4, lines 40-57 )( Referring to operation (VI) of FIG. 2, and FIG. 1, the apparatus 100 may generate the 3D skeleton model of the entire body of the user using the position or orientation of the joint of the user and also using the extracted silhouette. In this instance, the apparatus 100 may determine information (position or orientation) about remaining joints that are not calculated in operation (V) of FIG. 2, thereby generating the 3D skeleton model including the joints of the entire body of the user. See col. 5, lines 1-9).

Regarding claim 5, Kim teaches the apparatus of claim 1, wherein the logic circuitry is to: identify movement of the sensor for each of the plurality of images based on respective times as at which the image is captured and at which the movement is sensed (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. See col. 3, lines 19-27) ((The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the 45 image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data. See col. 3, lines 31-58)); 
assess the orientation or position of the 3D object by using the identified movement of the sensor to characterize the orientation or position of the object for each image (The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the 45 image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data. See col. 3, lines 31-58); 
and generate the visual 3D image by combining data in the plurality of images based on the characterized orientation or position of the object in each image (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65).

Regarding claim 6, Kim teaches the apparatus of claim 1, wherein the logic circuitry is to generate a 3D representation of a surface region of the object that is obscured by the sensor, based on ones of the plurality of images depicting ones of the surfaces that are adjacent the obscured surface region and the movement data (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65)(See figure 2)).

Regarding claim 7, Kim teaches The apparatus of claim 1, wherein the logic circuitry is to: use the movement data to map points on a surface depicted in one of the plurality of images with common points on the surface depicted in another one of the plurality of images; and generate the visual 3D image by using the mapped points to arrange or combine the respective images (The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the image sensor 107. See col. 3, lines 31-46).

Regarding claim 9, Kim teaches A non-transitory machine-readable medium having instructions stored therein that, in response to being executed on logic circuitry (In addition to the above described embodiments, embodiments can also be implemented through computer readable code/instructions in/on a medium, e.g., a computer readable medium, to control at least one processing device to implement any above described embodiment. See col. 10, lines 34-38), cause the logic circuitry to: 
for a plurality of images of a 3D object, the images depicting complementary portions and a feature of the 3D object  (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. Referring to FIG. 1, the data synchronization unit 101 may include a spatial synchronization unit 105 and a temporal synchronization unit 106. The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the  image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image 55 sensor 107. See col. 3, lines 19-56)( Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39)
 as well as a sensor coupled to the 3D object (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. See col. 3, lines 19-27), 
generate pose data for one of the plurality of images based on data corresponding to movement of the 3D object is obtained from the sensor and on the feature (The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the 45 image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data. See col. 3, lines 31-58), and generate a visual 3D image of the 3D object by combining the complementary portions based on the pose data (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65).

Regarding claim 10, Kim teaches A method  (An apparatus and method for generating a skeleton model using motion data and image data. See abstract) comprising: 
capturing a plurality of images of the 3D object while the 3D object is in motion , the plurality of images including complementary portions and a feature of the 3D object (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. Referring to FIG. 1, the data synchronization unit 101 may include a spatial synchronization unit 105 and a temporal synchronization unit 106. The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the  image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image 55 sensor 107. See col. 3, lines 19-56)( Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39); 
generating pose data indicative of the 3D object being in motion, based on movement data from a sensor physically coupled to the 3D object to sense movement of the 3D object, and based on the feature of the 3D object in the images (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. See col. 3, lines 19-27) (The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the 45 image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data. See col. 3, lines 31-58); 
associating the pose data with each image based on respective times at which the image was obtained and at which the movement of the 3D object was sensed (The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image 55 sensor 107. See col. 3, lines 47-56);
 and generating a visual 3D image of the 3D object based on the plurality of images and the pose data associated with each image, by combining the complementary portions based on the pose data (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65).

Regarding claim 11, Kim teaches The method of claim 10, further including physically coupling the sensor to a surface of the 3D object and using the sensor to generate the movement data (For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. See col. 3, lines 19-27);, 
wherein capturing the plurality of images includes capturing images of related ones of the complementary portions of the 3D object, each complementary portion including at least one surface not in another one of the complementary portions (Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. See col. 4, lines 33-39).

Regarding claim 12, Kim teaches The method of claim 11, wherein generating the visual 3D image includes generating the visual 3D image of the 3D object without the sensor coupled thereto, based on the plurality of images and based on physical characteristics of the sensor (An apparatus and method for generating a skeleton model using motion data and image data. The apparatus for generating the skeleton model may synchronize the image data and the motion data, and generate a three-dimensional (3D) skeleton model of an entire body of a user using a silhouette extracted from the image data and also using a position or orientation of a joint of the user extracted from the motion data. The skeleton model may be generated using the image data and the motion data, thereby improving accuracy of the skeleton model of the entire body of the user. See Abstract)(The apparatus 100 may cross-reference the image data and the motion data through synchronization of data when generating the 3D skeleton model. For example, the image sensor 107 may denote a device (for example, camera, camcorder, etc.) that photographs a 20 user to collect image data. In this instance, the image sensor 107 may include a depth image sensor that collects depth image data (3D) with respect to a user and a color image sensor that collects color image data (2D) with respect to the user. According to example embodiments, the motion sensor 25 108 may be mounted in a part of multiple joints constituting the user. Referring to FIG. 1, the data synchronization unit 101 may include a spatial synchronization unit 105 and a temporal synchronization unit 106. The spatial synchronization unit 105 may synchronize position information of data to cross-reference, in an identical position, the image data and the motion data each being collected in different positions. For example, the spatial synchronization unit 105 may synchronize the position information of data by converting a position of the motion sensor 108 in the image data and a position of the motion sensor 108 in the motion data based on a predetermined reference position. In this instance, the reference position may designate an origin on world coordinates. Specifically, the spatial synchronization unit 105 may convert local coordinates of the motion sensor 108 into the world coordinates, and also convert local coordinates of the image sensor 107 into the world coordinates, thereby cross-referencing the motion data collected by the motion sensor 108 and the image data collected by the image sensor 107. The temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data to cross-reference, in an identical time, the image data and the motion data that are collected in different times. For example, 50 the temporal synchronization unit 106 may synchronize temporal information of the image data and of the motion data using data interpolation. Specifically, the temporal synchronization unit 106 may adjust a difference in time of data acquisition between the motion sensor 108 and the image sensor 107. The silhouette extraction unit 102 may extract a silhouette of the user from the synchronized image data.  See col. 3, lines 16-59).

Regarding claim 13, Kim teaches The method of claim 11, wherein generating the visual 3D image includes generating a 3D representation of a surface region of the 3D object that is obscured by the sensor, based on portions of the 3D object depicted in images of the surfaces that are adjacent the obscured surface region (The skeleton model generation unit 104 may generate a 3D skeleton model of an entire body of the user using the position or orientation of the joint of the user and also using the silhouette. See col. 3, lines 62-65)(See figure 2)).

Regarding claim 14, Kim teaches the method of claim 11, wherein generating the visual 3D image includes modifying portions of the plurality of images depicting the sensor and generating the visual 3D image using the modified portions of the plurality of images ( FIG. 2 illustrates a process of generating a three-dimensional (3D) skeleton model with respect to an entire body of a user using an image sensor and a motion sensor according to example embodiments. Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. Referring to operation (II) of FIG. 2, at least one motion sensor may collect motion data for a user. According to example embodiments, the motion sensor may be attached on the user. In this instance, the motion sensor may be attached on joints of the user. However, since a processing time required for sensing the entire body of the user when the motion sensor are attached on all joints of the user may be relatively longer, the motion sensor may be attached on only some of the joints. Referring to operation (III) of FIG. 2, and FIG. 1, the apparatus 100 may perform a spatial synchronization and a temporal synchronization with respect to the image data and with respect to the motion data so that the image data collected by the image sensor 107 and the motion data collected by the motion sensor 108 are cross-referenced. The spatial
 synchronization will be further described with reference to FIG. 4, and the temporal synchronization will be further described with reference to FIG. 5. Referring to operation (IV) of FIG. 2, and FIG. 1, the apparatus 100 may extract a silhouette of the user from the 60 image data. When the image sensor 107 obtains the Multiview image data again, the silhouette may be extracted per point of view. Referring to operation (V) of FIG. 2, and FIG. 1, the apparatus 100 may calculate a position or orientation of the joint of 65 the user from the motion data. In this instance, the apparatus 100 may calculate the position or orientation of the joint of the user on which the motion sensor 108 is attached. Referring to operation (VI) of FIG. 2, and FIG. 1, the apparatus 100 may generate the 3D skeleton model of the entire body of the user using the position or orientation of the joint of the user and also using the extracted silhouette. In this instance, the apparatus 100 may determine information (position or orientation) about remaining joints that are not calculated in operation (V) of FIG. 2, thereby generating the 3D skeleton model including the joints of the entire body of the user. See col. 4, line 29 to col. 5 line 15).

Regarding claim 15, Kim teaches The method of claim 10, wherein generating the pose data includes generating data indicative of orientation of the 3D object, and generating the visual 3D image includes combining the images based on the orientation of the 3D object indicated via the pose data ( FIG. 2 illustrates a process of generating a three-dimensional (3D) skeleton model with respect to an entire body of a user using an image sensor and a motion sensor according to example embodiments. Referring to operation (I) of FIG. 2, at least one image sensor may collect image data for a user. Specifically, the image sensor may photograph the user to obtain images of the user. For example, the image sensor may be a depth image sensor or a color image sensor. In this instance, the image sensor may be disposed at a predetermined distance, and obtain multi-view image data. Referring to operation (II) of FIG. 2, at least one motion sensor may collect motion data for a user. According to example embodiments, the motion sensor may be attached on the user. In this instance, the motion sensor may be attached on joints of the user. However, since a processing time required for sensing the entire body of the user when the motion sensor are attached on all joints of the user may be relatively longer, the motion sensor may be attached on only some of the joints. Referring to operation (III) of FIG. 2, and FIG. 1, the apparatus 100 may perform a spatial synchronization and a temporal synchronization with respect to the image data and with respect to the motion data so that the image data collected by the image sensor 107 and the motion data collected by the motion sensor 108 are cross-referenced. The spatial  synchronization will be further described with reference to FIG. 4, and the temporal synchronization will be further described with reference to FIG. 5. Referring to operation (IV) of FIG. 2, and FIG. 1, the apparatus 100 may extract a silhouette of the user from the 60 image data. When the image sensor 107 obtains the Multiview image data again, the silhouette may be extracted per point of view. Referring to operation (V) of FIG. 2, and FIG. 1, the apparatus 100 may calculate a position or orientation of the joint of 65 the user from the motion data. In this instance, the apparatus 100 may calculate the position or orientation of the joint of the user on which the motion sensor 108 is attached. Referring to operation (VI) of FIG. 2, and FIG. 1, the apparatus 100 may generate the 3D skeleton model of the entire body of the user using the position or orientation of the joint of the user and also using the extracted silhouette. In this instance, the apparatus 100 may determine information (position or orientation) about remaining joints that are not calculated in operation (V) of FIG. 2, thereby generating the 3D skeleton model including the joints of the entire body of the user. See col. 4, line 29 to col. 5 line 15).



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “further including the sensor and an enclosure to receive and to move the 3D object while it is imaged , wherein: the sensor is physically coupled to the enclosure and is to generate the pose data; the imaging circuitry is to capture the plurality of images of the object while the enclosure moves the object and while the sensor generates the movement data; and the logic circuitry is to assess an orientation or position of the object being in motion by assessing the plurality of images relative to the movement data, and to generate the visual 3D image corresponding to the orientation or position and the plurality of images.” of claim 8 when read in light of the rest of the limitations in claim 8 and the claims to which claim 8 depends and thus claim 8 contains allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611